Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on June 30, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HESSLER et al. (US 9,706,993)
In reference to claims 17 and 18, HESSLER et al. discloses a method comprising: securing a surgical stapling cartridge 63 in an end effector 40 of a surgical stapler (figure 10) while a retainer 80 is secured to the cartridge 63 (column 7 lines 40-43) such that a lower side of the retainer 80 faces a deck 64 of the cartridge 63; removing the retainer from the surgical stapling cartridge 63 and firing the surgical stapling cartridge (figure 22; column 8 lines 44-59; column 9 lines 35-38); rotating the retainer such that the lower side now faces away (figure 14) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HESSLER et al. (US 9,706,993)
Regarding claims 1, 3, 7, 11-13 and 16 , HESSLER et al. discloses an apparatus comprising: an elongate body 80 sized and shaped to correspond with a deck 64 of a cartridge body 63 such that staple apertures 66 extending in the deck 64 are covered (figure 4) by the elongate body 80; a plurality of staples 50 in the staple apertures 66; a plurality of latch members 83 positioned at a distal end of the elongated body and a proximal end of the elongate body (figure 6), defining a gap (figure 6) that is configured to secure the elongate body 80 to the cartridge body 63; and a rigid cartridge removal feature 90 integral with the elongate body 80 and proximal to a distal end of the elongate body 80, wherein the cartridge removal feature 90 is inserted within a gap 34 defined by a stapler removal feature of a jaw 40 of an end effector for 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form a gap with the removal feature 90 of HESSLER et al. and a protrusion in the cartridge body 63 or surgical stapler, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.1   Alternatively, it would have been equally obvious to one of ordinary skill in the art at the time of filing the invention to modify the elongated body of HESSLER et al. to include multiple removal features 90 (subsequently defining a gap therebetween as shown below), since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.


    PNG
    media_image1.png
    373
    296
    media_image1.png
    Greyscale

shown below) to extend above the upper side such that such an upper extension does not negate operable use of the elongate body.  Furthermore, Applicant has not disclosed any advantage nor purpose of such a feature; therefore, the limitation is found to be a matter of design choice.

    PNG
    media_image2.png
    280
    533
    media_image2.png
    Greyscale

With respect to claims 4, 5, 8, 14 and 15, HESSLER et al. discloses the elongate body 80 having a distal, oblique angled surface that corresponds to an oblique angled surface (shown below) at a distal end of the staple cartridge body 63; and a fin (shown below) configured to extending into a channel of the cartridge body 63.

    PNG
    media_image3.png
    710
    862
    media_image3.png
    Greyscale

	In reference to claims 6 and 9, HESSLER et al. further discloses a tongue (shown below) projecting from distally from the distal portion of the elongate body 80; and the removal feature 90 including a vertically extending portion and a distally extending portion (shown below) that cooperate to define the gap as indicated in the modification of claim 1 above.

    PNG
    media_image4.png
    284
    860
    media_image4.png
    Greyscale

Regarding claims 19 and 20, the method of HESSLER et al. as indicated in the rejection of claim 17, includes the step of inserting the removal feature 90 within a gap 34 defined by a stapler removal feature of a jaw 40 of an end effector for the purpose of assisting with the removal of the cartridge body 63 from surgical stapler (figures 17-20); the end effector (figure 10) further having an anvil jaw 20. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a gap with the removal feature 90 of HESSLER et al. and a protrusion in the cartridge body 63 or surgical stapler, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.2   Alternatively, it would have been equally obvious to one of ordinary skill in the art at the time of filing the invention to modify the elongated body of HESSLER et al. to include multiple removal features 90 (subsequently defining a gap therebetween as shown below), since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.


    PNG
    media_image1.png
    373
    296
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



January 1, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Einstein,  8 USPQ 167.
        
        2 In re Einstein,  8 USPQ 167.